IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1643-11
                                    NO. PD-1644-11
                                    NO. PD-1645-11


                         JASON DEWARD DADE, Appellant

                                            v.

                               THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                   PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIFTH COURT OF APPEALS
                             DALLAS COUNTY

                                      Per curiam.

                                     OPINION


      Appellant was convicted in three cases of burglary of a habitation and was sentenced

to confinement for ten years and fined $2,500 in each case. The Court of Appeals dismissed

the appeals. Dade v. State, (Tex. App. — Dallas, Nos. 05-11-01225-CR, 05-11-01226-CR,

05-11-01227-CR delivered September 22, 2011). Appellant’s petitions for discretionary

review were dismissed as untimely filed on March 7, 2012. Appellant has filed a motion for
                                                                               Dade - 2

rehearing requesting reinstatement of his petitions so they will be considered by this Court.

Appellant’s motion for rehearing is granted. His petitions for discretionary review received

in this Court on January 19, 2012, are filed as of April 18, 2012 and will be considered in

accord with Tex.R.App.P. 68. (But see order striking petitions).




Delivered April 18, 2012
Do not publish